Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Aegion Corporation (the “ Company ”) for the quarter and six-month period ended June 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “ Form 10-Q ”), I, David A. Martin, Senior Vice President and Chief Financial Officer of the Company, hereby certify as of the date hereof, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Form 10-Q fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 1, 2013 /s/ David A. Martin David A. Martin Senior Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
